Title: To Thomas Jefferson from Henry Remsen, 25 August 1801
From: Remsen, Henry
To: Jefferson, Thomas


Sir
New York August 25th. 1801
At the request of Mr. Matthew L. Davis, I take the liberty to state certain facts & circumstances relative to his employment, conduct and character.—
When the Manhattan Company determined to employ a part of their capital in Banking operations, they appointed this gentleman to an Office in their Bank, on the recommendation of several respectable citizens. Being of good capacity and ready apprehension, he very soon after entering on the execution of the duties of the said Office, which were trust-worthy & laborious, accommodated himself to his situation, and to the present moment has performed those duties, reputably to himself and satisfactorily to the Company. His conduct in other respects has likewise entitled him to the approbation of the Company. His character among his fellow-citizens and in the institution stands fair; and I myself believe him to be a man of strict integrity.—
I have the honor to be with perfect respect, Sir Your most obt. & h’ble servt.
Henry Remsen
